Title: From George Washington to William McWhir, 12 October 1789
From: Washington, George
To: McWhir, William


          
            Sir,
            New York, October 12th 1789.
          
          I have received your letter of the 18 ult., and am glad to learn from it that my Nephews apply with diligence to arithmetic and english composition—these are two branches in which I have always thought them deficient—and have ever been pressingly desirous that they should be made well acquainted with them.
          George may be instructed in the french language, but Laurence had better apply himself, for the present, to his arithmetic, writing and composition.
          As you have failed in your endeavors to obtain a mathematical Instructor, it is not probable that any success would attend an advertisement in a paper here—however, I will have one inserted.
          I can give no particular opinion respecting the Boy whom you represent to be an uncommon Genius—but I would willingly give any reasonable encouragement towards the cultivation of

talents which bid fair to be useful. I am Sir, your most obedient Servant
          
            G. Washington.
          
        